Citation Nr: 0124165	
Decision Date: 10/05/01    Archive Date: 10/09/01

DOCKET NO.  00-14 582	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Whether new and material evidence sufficient to warrant 
reopening of the appellant's claim for entitlement to service 
connection for residuals of a left foot injury has been 
submitted.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. J. Bohanan, Counsel


INTRODUCTION

The appellant served on active duty from April 1960 to April 
1964, and from November 1964 to November 1967.

This appeal arises from an October 1999, Department of 
Veterans Affairs (VARO), Chicago, Illinois rating decision, 
which, in pertinent part, denied reopening the appellant's 
claim for entitlement to service connection for residuals of 
a left foot injury, on the basis that new and material 
evidence sufficient to warrant reopening of the appellant's 
claim had not been submitted.  

It is noted that the appellant has also raised the issue of 
entitlement to service-connection for a foot disability as 
the result of Agent Orange exposure.  This issue is referred 
to VARO for appropriate action.


FINDINGS OF FACT

1.  The Board denied the appellant's claim for entitlement to 
service connection for a left foot disability in a final 
April 1994 decision.

2.	Evidence submitted with regard to the appellant's request 
to reopen his claim for service connection for residuals 
of a left foot injury since the Board's April 1994 
decision includes medical treatment records, additional 
lay statements and testimony by the appellant, and VA 
medical opinion evidence.

3.  Evidence provided since the Board's April 1994 decision 
is new, but when viewed by itself or in the context of the 
earlier evidence of record, is not of sufficient 
significance that it must considered in order to fairly 
decide the merits of the claim.


CONCLUSION OF LAW

New and material evidence sufficient to reopen the claim for 
entitlement to service connection for residuals of a left foot 
injury has not been submitted.  38 U.S.C.A. § 5108 (West 
1991); 38 C.F.R. §§ 3.156(a), 20.1100 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The issue before the Board is whether the appellant has 
submitted new and material evidence sufficient to reopen his 
previously denied claim of entitlement to service connection 
for residuals of a left foot injury.  The last final decision 
on this issue was an April 1994 Board decision.  38 U.S.C.A. 
§§ 5108, 7104 (West 1991).

The appellant contends that he injured his left foot during 
service when a tow bar was dropped on it, and that his post 
service complaints and foot surgeries are the result of his 
inservice injury. 

As a preliminary matter, it is necessary to consider whether 
further development of the claim is required under the 
provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. 106-475, 114 Stat. 2096 (November 9, 2000) 
(Codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
Supp. 2001); see also implementing regulations at 66 Fed.Reg. 
45,620 (Aug. 29, 2001) (to be codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a)).  By virtue of the Statement of 
the Case issued during the pendency of the appeal, the 
appellant has been given notice of the information, medical 
evidence, or lay evidence necessary to warrant new and 
material evidence sufficient to reopen his claim for 
entitlement to service connection for residuals of a left 
foot injury.  VARO has made reasonable efforts to obtain 
relevant records adequately identified by the appellant and, 
in fact, it appears that all pertinent evidence identified by 
the appellant relative to reopen his claim for service 
connection for residuals of a left foot injury has been 
obtained and associated with the claims folder.  A VA 
examination was conducted, and a copy of the report has been 
associated with the file.  The appellant also testified at a 
hearing before the Board, and a copy of the transcript has 
been associated with the claims file.  There is no reasonable 
possibility that further development would result in the 
procurement of additional pertinent evidence for the purpose 
of reopening his claim.

Once a decision is final, absent submission of new and 
material evidence, the claim may not thereafter be reopened 
or readjudicated by VA.  38 U.S.C.A. § 5108 (West 1991); 38 
C.F.R. § 3.156(a) (2000).  New and material evidence means 
evidence not previously submitted to agency decision makers 
that bears directly and substantially upon the specific 
matter under consideration, which is neither cumulative nor 
redundant, and which by itself and in connection with 
evidence previously assembled is so significant that it must 
be considered to decide fairly the merits of the claim.  38 
C.F.R. § 3.156(a) (2000).

A three pronged analysis is used to determine whether 
evidence is "new and material" as defined by 38 C.F.R. § 
3.156(a).  First, it must be determined whether the newly 
presented evidence "bears directly and substantially upon the 
specific matter under consideration," i.e., whether it is 
probative of the issue at hand.  Secondly, the evidence must 
be shown to be actually "new," that is, not of record when 
the last final decision denying the claim was made, and 
finally, a determination must be made as to whether the 
evidence "is so significant that it must be considered in 
order to fairly decide the merits of the claim."  See Hodge 
v. West, 155 F.3d 1356, 1359 (Fed. Cir. 1998).  New evidence, 
submitted to reopen a claim, will be presumed credible solely 
for the purpose of determining whether the claim has been 
reopened.  Justus v. Principi, 3 Vet.App. 510, 513 (1992).  
If all three tests are satisfied, the claim must be reopened.  
Hodge, supra.  

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  For the showing of 
chronic disease in service, there is required a combination 
of manifestations sufficient to identify the disease entity, 
and sufficient observation to establish chronicity at the 
time.  38 C.F.R. § 3.303(b).  If chronicity in service is not 
established, a showing of continuity of symptoms after 
discharge is required to support the claim.  Id.  Service 
connection may also be granted for any disease diagnosed 
after discharge when all of the evidence establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  

Service medical records revealed that the appellant 
complained of pain in his right shoulder in July 1965 after 
being hit by a "tow bar" 2 months earlier.  No complaints 
referable to his left foot were indicated.  He complained of 
left foot pain in August 1965.  Examination was negative, and 
he was prescribed Darvon.  In October 1966, he complained of 
pain to palpation of his left hand and left foot, and a 
diagnosis of questionable early traumatic arthritis was 
provided.  At the time of his September 1967 military 
separation examination, he provided a history of foot 
trouble, and jungle rot was indicated on clinical evaluation.  
No references to residuals of a left foot injury were 
reported.

A VA examination was conducted in February 1968.  No 
complaints or findings referable to residuals of a left foot 
injury were indicated.  

An October 1971 VA treatment entry reported that the 
appellant complained of pain in his left foot.  He claimed 
that he had been using hot bathes 3 times daily and wrapping 
his foot in hot towels for 2 years.  The diagnosis was of 
gouty arthritis.

A private hospitalization report from St. Francis Hospital 
for a period of admission from April 1972 to May 1972 was 
submitted.  The appellant complained of pain in his left foot 
for approximately 7 years which had become worse in the last 
year.  He presented for surgery.  He claimed that there was 
swelling that appeared over a tender spot at the base of the 
5th metatarsal, that the swelling increased and was "hard 
like a bone", but sometimes went away.  He indicated a 
history of trauma to his foot during service with foot pain 
since.  The impression was probable ganglion, left foot, 
possible neuroma.  The post operative diagnosis was of 
foreign body granuloma. 

In August 1972, the appellant reported that "a soldier let 
go of his end of a tank tow bar that snatched the wind out of 
[him] in the stomach, snatched [his] back and shoulder and 
landed on [his] foot."  He claimed that x-rays of his foot 
were negative.  

A VA orthopedic examination was conducted in September 1972.  
The appellant reported left foot pain as the result of injury 
during service.  The examiner observed that the appellant 
walked about the room in a normal manner with no limp.  His 
feet had normal motion with no restrictions.  There was no 
joint swelling, crepitus, erythema, deformity, or tenderness 
on palpation of any of the various articulations of either 
lower extremity.  There was no muscular atrophy, weakness, or 
gross musculoskeletal disproportions.  There was good and 
equal strength of his extremities on motions against 
resistance.  There was no pes planus or hallux valgus.  There 
were no plantar callosities, nor areas of tenderness on deep 
palpation of either foot.  There was a well-healed scar on 
the dorsum of the outer aspect over the region of the 5th 
metatarsal on the left, 1 inch by 1/8 inch, healed, 
nonadherent, nonfibrotic and nonsymptomatic.  There was no 
impairment of function of the foot.  No diagnosis referable 
to his left foot was indicated.

VARO originally denied the appellant's claim for entitlement 
to service connection for residuals of a left foot injury on 
the basis that his injury in service had resolved prior to 
his military separation and that he had no current disability 
in an October 1972 rating decision.

A July 1982 VA examination merely noted a well-healed scar on 
the dorsolateral aspect of the appellant's left foot.

A January 1990 statement from the appellant's private 
podiatrist, Richard G. MacDonald, D.P.M., P.C., was 
submitted, which indicated that the appellant was seen 
following foot trauma at work.  He "had foot caught between 
palate and board at work/no fracture/injury in service in the 
same plane on foot/ in past treated with ice packs."  The 
diagnosis was of post trauma neuroma at the left base of the 
3rd metatarsal.  A neurectomy was performed without 
complications, but the appellant complained of tenderness 
around the anterior ankle and peroneal muscle group.  No 
follow up phone call was noted. 

At his September 1991 hearing on appeal before the Board, the 
appellant testified regarding his left foot disability.  He 
claimed that his injury during service resulted in surgery in 
1972 and 1976.  He reported that he continued to have pain in 
his left foot, which he had been told was arthritic. 

VA treatment records from September 1991 to May 1992 were 
submitted.  An October 1991 entry reported that the appellant 
complained of pain in his left foot for the past few years 
with a history of surgery for a tumor.  His feet were checked 
due to a diabetic condition.  There was no swelling or 
tenderness, and no abnormalities were reported. 

A VA neurosurgery examination was conducted in January 1992.  
The appellant provided a history of a left foot injury during 
service.  The examiner observed that the appellant walked 
with a nonantalgic gait.  He had 5/5 muscle strength in all 
muscle groups of both lower extremities.  His light touch 
sensation was intact throughout both lower extremities with 
the exception of his lateral two toes on the left foot, which 
were anesthetic following surgical procedure on the left 
foot.  

An orthopedic examination was also conducted in January 1992.  
The appellant reported that, since an accident in service, he 
had had pain along the dorsal lateral aspect of his left foot 
and that he did not seek medical attention until 1971 when a 
surgeon "removed a cyst."  Following that surgery, he 
reported that he continued to complain of pain along the 
lateral aspect of his left foot.  He claimed that in 1975 he 
sought relief from a podiatrist who performed surgery to 
"take out a loose bone", and informed him that he also cut 
two nerves to the lateral most toes which had no sensation.  
He denied any problems with sores or breakdown in those toes.  
He claimed only partial relief from the Trilisate which he 
took.  

The examiner observed that he had a nonantalgic gait.  He had 
ankle dorsiflexion of 10 degrees, plantar flexion of 35 
degrees, inversion of 25 degrees, and eversion of 5 degrees, 
which was comparable to his unaffected right foot.  There was 
a well-healed surgical scar over the dorsum, in the region of 
the base of the 5th metatarsal, as well as laterally in the 
same region.  There was decreased light touch sensation in 
the lateral two toes, and normal sensation throughout the 
rest of the foot.  There was no eversion or inversion 
instability in the ankle.  There was a negative anterior 
drawer in the ankle.  There was no fullness or swelling in 
the ankle.  There was no tenderness throughout the 
ligamentous structures in the ankle.  There was no pain with 
motion of the subtalar joint.  The appellant had normal 
supination of his foot with standing on his toes.  There was 
no deformity of the foot to examination.  There were no sores 
or open areas on the lateral two toes in which sensation was 
decreased.  X-rays of the left foot, including the ankle, 
showed no evidence of any abnormality.  There were no 
degenerative changes seen, and no postoperative changes seen 
in any other bones.  

The impression was of left foot pain, status post surgery 
times two, with no radiographic evidence or evidence on 
clinical exam of any degenerative changes.  The appellant had 
decreased light touch sensation on the lateral two toes 
following surgery.  Otherwise, there were no specific 
findings on physical exam. 

Medical records from Caterpiller Tractor Company indicated 
that the appellant was absent from work in September 1971 for 
arthritis of the left foot, and from April 1972 to May 1972 
for neuroma excision of the left foot.  A February 1975 
injury report indicated that the appellant struck his left 
foot on the metatarsal area.  He also indicated a previous 
crushing injury to his foot while in service.  He complained 
of throbbing and pain up his leg, and ice was applied.  In 
August 1975, he complained of tenderness on the dorsum of the 
left foot.  Scar tissue was noted.  There was no swelling or 
limitation of motion.  There was a small palpable knot, about 
pinhead size, of scar tissue.  X-ray was negative.  An 
examiner, in a November 1975 treatment report, expressed the 
opinion that the appellant's disability was entirely 
subjective without any objective evidence to substantiate it.  
A January 1976 entry indicated that the appellant reported a 
history of striking his left foot in the metatarsal area 
while emptying a chip barrel.  He indicated that he had had a 
lipoma removed from the same area several years ago.  He had 
subjective pain on his foot.  The examiner observed scar 
tissue incurred secondary to surgery for lipoma.  He 
indicated that a palpable knot on the scar tissue area 
measured about 2 mm. x 2 mm. in size and was tender to touch.  
There was limitation of motion and no swelling.  He concluded 
that this was a post-contusion injury of the foot without any 
objective evidence of disability, though there was subjective 
tenderness on the scar tissue area. 

Hospitalization records for a period of admission in March 
1973 from the Proctor Community Hospital reported that the 
appellant had been followed by his treating physician, E. 
Adams, M.D., since August 1972, with chief complaints of pain 
in his back and left foot, and headaches, which he attributed 
to an accident during service.  A uric acid test revealed 
gout, for which he was treated and responded quite well.  No 
additional findings referable to his left foot were 
indicated.   

The Board denied the appellant's claim for entitlement to 
service connection for a left foot disability in an April 
1994 decision.

Pertinent evidence associated with the claims file since the 
Board's April 1994 decision includes VA treatment records.  A 
December 1995 VA treatment entry reported that the appellant 
provided a history of a left foot injury in 1969 (bruised) 
and the development of a "knot" on the dorsum of his foot 
which was operated on twice in the 1970's.  The appellant 
complained of pain on the plantar aspect of his foot with 
swelling of the foot/ankle that was worse in hot weather.  
The examiner noted that he was walking without assistance.  
Examination of his left foot was without callouses or ulcers.  
There was mild tenderness at the plantar 3rd metatarsal head.  
There was an old surgical scar on the dorsum of the left foot 
without tenderness.  There was no pain on ankle range of 
motion.  The appellant had 15 degrees of dorsiflexion with 
tight HC (heel cord) and aching in his calf.  The impression 
was of 3rd metatarsalgia and tight HC.  

A VA spine examination was conducted in March 1996 which 
revealed that the appellant ambulated with a cane, with some 
favoring of his left leg.  However, complaints were referable 
to his left hip and not his left foot.  A foot examination 
was also conducted.  He again reported an injury to his left 
foot during service with subsequent surgeries which the 
examiner noted sounded as if they were for ganglion cyst 
excision.  The appellant claimed that he was told at the time 
of his second surgery that he had removal of part of the 
nerve, and that he had had persistent numbness in his third 
and fourth toes since that time.  He denied ulceration of his 
foot or paresthesias.  On physical examination, range of 
motion of the ankle, subtarsal and mid foot joints were full 
and pain free.  He had mild tenderness anteriorly at the 
joint line of the ankle, as well as at the medial and lateral 
aspects.  He had distinctive pain to palpation over the 
surgical incision on the dorsum of the foot in line with the 
fourth metacarpal at the tarsometatarsal joint.  He had 
diminished sensation to light touch in the third webbed space 
as well as on the lateral aspect of the fourth toe, but was 
otherwise neurovascularly intact with 5/5 motor strength in 
all muscle groups and normal sensation to light touch 
elsewhere.  He had a bounding dorsal pedis and posterior 
tibial pulses.  Skin was intact with well-healed incision 
dorsally.  He had mild Tinel's type symptoms to tapping at 
the base of the incision.  X-rays of his ankle showed mild 
degenerative arthritis with osteophyte formation, but 
substantial joint space maintenance.  X-rays of his foot were 
reviewed from approximately a year earlier which showed no 
evidence of bony injury or arthritis.  The assessment was of 
ankle degenerative joint disease on the left with mild 
functional compromise, and postsurgical neuroma of the left 
foot with aspects of chronic pain syndrome.

A March 1997 VA treatment report indicated plantar verruca, 
left calcaneus, and surgery was scheduled.  A July 1997 
treatment entry reported that the appellant complained of 
mild tenderness along the prior dorsal incision.  The 
assessment was left foot metatarsalgia.  

A VA examination was conducted in October 1997.  The 
appellant reported a history of a foot injury during service.  
He claimed that he underwent osteophyte excision, as well as 
neuroma excision on multiple occasions with three surgeries 
in total.  Most recently, he reported surgery on the plantar 
aspect of his left heel for a plantar wart.  Examination of 
his left foot revealed a well healed incision on the 
dorsolateral aspect of the left foot with decreased sensation 
on the dorsum of the 3rd and 4th toes.  There was no 
tenderness to palpation.  He flexed and extended his toes 
fully.  He had normal alignment of his hind foot, mid foot 
and forefoot.  He had full range of motion of his ankle, mid 
foot, hind foot and forefoot.  He had a tender lesion on the 
lateral aspect of the plantar left heel which was exquisitely 
tender to palpation.  It had the characteristics of a plantar 
wart.  He was able to ambulate with assistance and toe walk 
on the left, but was unable to bear weight on the left heel.  
The assessment was of painful left heel plantar wart, and 
history of crush injury to the dorsum of the left foot, 
status post osteophyte and neuroma excision, stable.  The 
only residual disability from the surgery was numbness on the 
dorsum of the 3rd and 4th toes.  Based upon the appellant's 
history, the examiner concluded that his left dorsal foot 
complaints were directly related to his injuries sustain in 
1965.  The warts on both feet were likely unrelated to his 
injury in 1965.   

An October 1997 VA treatment entry revealed that the 
appellant complained that his feet hurt and indicated an 
injury during service status post two surgeries.  The 
assessment was of a plantar wart, and he was referred for 
possible excision.  October 1997 foot x-rays revealed 
findings consistent with bilateral ankle trauma, left greater 
than right.  He was followed post surgery in January 1998 
with no lesions seen.  A February 1998 entry reported that 
the appellant indicated that he had arthritis in his ankles 
since an injury in service and had foot surgery prior to 
Christmas, privately, for what was believed to be warts on 
his foot.  However, he told the examiner that this private 
foot doctor advised him that it was not warts because it was 
so deep, reaching the bones.  He claimed that he still went 
to the foot doctor, "Dr. Nwami [sic]."  The assessment was 
of status post surgery on the left foot for unclear reasons.  
In May 1998, the appellant reported that Dr. "Nwami" told 
him that the skin lesion on his left foot was related to 
chemical exposure.  Tender scar tissue on his left heel was 
noted in November 1998.

A VA examination was conducted in May 1999.  The appellant 
reported a history of four surgeries to his left foot in the 
1970's.  He claimed that a lesion on the top of his foot was 
removed, which he described as a possible cyst.  He also 
reported that several warts were removed from his foot in the 
1990's with hyperesthesias of the left foot six months later.  
The examiner observed no evidence of callous formation. Range 
of motion of his ankle was normal without evidence of pain on 
motion.  Sensation on the left foot was normal.  The 
appellant reported tenderness with standing on his left foot.  
The diagnosis was of a history of neuroma of the dorsum of 
the left foot which was surgically excised; history of 
osteophyte excision of the dorsum of the left foot; and a 
history of excision of warts on the left foot.  After review 
of the appellant's claims file, the examiner opined that he 
did not believe that any of these injuries were related to 
the appellant's military service.

At his July 2001 hearing on appeal, the appellant testified 
regarding his claim for residuals of a left foot injury 
during service.  He claimed that his left foot was injured 
when a tow bar was dropped on his foot during service.  He 
reported that an x-ray of his left foot in service revealed 
no broken bones, but it "seemed like there was a piece of 
bone in there."  He indicated that after service, he sought 
treatment in 1971 and had surgery for a tumor in his left 
foot.  He claimed that he also had surgery in 1976.  He also 
reported that he received treatment and surgery in 1998 for 
chemical exposure, originally thought to be plantar warts.  
He described his original injury as having been to the top of 
his left foot near his smaller toes.  He testified that he 
had a second injury after service on the sides of his left 
foot that made it hurt worse.

The evidence presented since the Board's April 1994 decision 
is not new and material within the meaning of 38 C.F.R. § 
3.156 (2000).  While the subsequent medical treatment records 
post-date the 1994 Board decision and obviously were not of 
record at that time, they only confirm facts accepted by the 
VA at the time that the claim was originally denied; that the 
appellant, in essence, had an acute and transitory injury 
during service with no residual disability noted at the time 
of his military separation or for years thereafter.  Because 
the medical records essentially confirm facts already proven 
within the record, these records are cumulative and redundant 
of previously considered evidence.  Additionally, the medical 
records fail to address the basis of the original denial, the 
lack of evidence that he has current left foot complaints 
which were either incurred in or aggravated by active 
military service, or within a year after service separation.  
In fact, the VA examiner in May 1999, after a review of the 
claims folder, specifically found no relationship between his 
current complaints and inservice injury.  Thus, these records 
are not evidence which is "so significant that it must be 
considered in order to fairly decide the merits of the 
claim." 38 C.F.R. § 3.156 (2000).

The appellant's own contentions, that his current left foot 
disability began during service must be considered.  However, 
the appellant's allegations are essentially the same as those 
advanced at the time of the prior decision.  When he 
originally applied for service connection, the appellant 
reported to VA that his left foot disability was related to 
an inservice injury.  Thus, his contentions are not new 
within the meaning of 38 C.F.R. § 3.156 (2000).

Moreover, a nexus between the appellant's in-service trauma, 
and his post service left foot complaints, to the exclusion 
of any intercurrent trauma, is not demonstrated by competent 
medical evidence.  In this regard, in a reopening context, an 
appellant's expressed belief as to service connection is not 
probative since he is not qualified to proffer an opinion as 
to the date of onset of disability, only a medical expert may 
do so.  Miller v. Derwinski, 2 Vet.App. 578, 580 (1992).

Lay assertions of medical diagnoses, causation and etiology 
cannot serve as the predicate to reopen a claim under 
38 U.S.C.A. § 5108 (West 1991).  Just as the Board must point 
to a medical basis other than its own unsubstantiated 
opinion, Colvin at 175 (1991), the appellant cannot meet his 
burden of submitting probative evidence by relying upon lay 
statements as to medical matters, as lay observation is not 
competent.  Grottveit v. Brown, 5 Vet.App. 91, 93 (1993); 
Layno v. Brown, 6 Vet.App. 465, 470 (1994).  Therefore, 
although his statements and testimony represent evidence, 
they are not competent evidence sufficient to form a nexus 
between the appellant's current disability and active duty 
service, and are not sufficient to reopen his service 
connection claim.  See Savage v. Gober, 10 Vet.App. 488, 495 
(1997).

Likewise, although a VA examiner reported that the 
appellant's left dorsal foot complaints were related to 
injuries sustained in 1965, there is no indication that the 
examiner reviewed the medical record or was made aware of any 
intercurrent injuries, and a mere recitation of a veteran's 
lay history cannot constitute material evidence to reopen the 
veteran's claims of service connection.  LeShore v. Brown, 8 
Vet.App. 406 (1995). 

In conclusion, the evidence submitted since the last final 
denial of the appellant's claim is not new and material, and 
therefore, his application to reopen his claim for service 
connection for residuals of a left foot disability, must be 
denied.  38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.156 
(2000).


ORDER


The appellant's application to reopen his claim for service 
connection for residuals of a left foot injury is denied, 
based on a lack of new and material evidence.




		
	G. H. SHUFELT
	Member, Board of Veterans' Appeals



 

